NOTICE OF ALLOWABILITY

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 1.  Specifically, claim 1 requires a grapple housing suspended from the carriage; a first hydraulic pump mounted to the carriage; a rotatable member driven by the skyline with the rolling of the carriage on the skyline for driving the first hydraulic pump to generate hydraulic pressure; and wherein the grapple housing includes at least one of a second hydraulic pump driven by the skidline and an alternator driven by the skidline.
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 11.  Specifically, claim 11 requires a plurality of carriage rollers for rotatably mounting the carriage to the skyline; a first hydraulic pump including a first rotatable member that rotates to generate hydraulic pressure as the carriage rolls along the skyline; a first alternator including a second rotatable member that rotates to generate electricity as the carriage rolls along the skyline; a third rotatable member that is rotated by a skidline as the skidline operates to raise and lower the grapple, wherein the third rotatable member drives a second hydraulic pump or a second alternator or both. 
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 13.  Specifically, claim 13 requires providing a carriage for rolling on the skyline; providing a hydraulic pump in the carriage .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/N.L.A/           Examiner, Art Unit 3654                              

/SANG K KIM/           Primary Examiner, Art Unit 3654